DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-20, as filed on 03/15/2019, are currently pending and have been fully considered below.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/14/2021 are being considered by the examiner.	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vazquez et al. (US 20200043273 A1, hereinafter Vazquez) in view of Kalinowski et al. (US 20190002175 A1, hereinafter Kalinowski).
Regarding claim 1, Vazquez discloses a method of tracking inventory comprising:
	storing at least one container unit within an autonomous inventory counting and tracking (AICT) system, (¶32) stabilize products in the shelf of a vending machine; and (¶68) the vending machine is programed to automatically count inventory; figures 3-4, 15-19;
		wherein the AICT system comprises a dispenser, the dispenser comprising: (¶32) the vending machine comprising a dispenser; (figure 3 and ¶44) the dispenser 100;
			a body; (¶44) a divider 310 as a body; figures 3-4, 15-19;
			a first ledge, defining a first end of the body; (¶44) a front end 320 as a first ledge; figures 3-4, 15-19;
			a second ledge defining a second end of the body, the second ledge spaced laterally away from the first ledge; and (¶44) a belt tensioner 390 as the second ledger; figures 3-4, 15-19;
			a track, the track positioned between the first ledge and the second ledge securing a container unit within the AICT system using a stopper, (¶44) a timing belt 370 as a track and a pusher carriage 410 as a stopper; the stopper comprising a first face configured to interface with the container unit and the stopper comprising a second face opposite the first face, (¶44) pusher carriage 410 connects extender bracket 330 as a second face and the first face see figure 3 and runs between front end 320 and belt tensioner 390; wherein the stopper moves translationally toward the first ledge in response to the container unit being added to the dispenser, and wherein the stopper moves translationally toward the second ledge in response to the container unit being removed from the dispenser; (¶44) pusher carriage 410 connects extender bracket 330 as a second face and the first face see figure 3 and runs between front end 320 and belt tensioner 390; (¶68) Conveyor bucket 1500 then receives the product and adding more products on the right side of the shelves and increases the capacity of the machine.  Examiner note: Products are added and removed; therefore the stops moves both ways; figures 3-4, 15-19;
	identifying a single container unit distance, wherein the single container unit distance is a change in distance between the first face and the second ledge when a single container unit is removed from the dispenser; ¶106 - accessing, by the controller, a database containing information regarding a divider position associated with the divider, the information including a size of the product at the divider position; (¶65) each product is 18 mm deep, therefore, it represents a change in distance when a single container is add or removed; figures 3-4, 15-19;
	identifying a total container unit distance, wherein the total container unit distance is the distance between the first face and the second ledge; determining an inventory count using the total container unit distance and the single container unit distance, the inventory count representative of the container units in the AICT system.  (¶65) With information regarding the size of the relevant product, controller 120 may determine the number of products on the shelf, e.g., if a 92 mm depth is detected and each product is 18 mm deep, there are 5 products on the shelf. figures 3-4, 15-19;
 (cited figures 3-4, 15-19; cited paragraphs - [0032] Embodiments of the dispenser of shelved products guide, support, dispense, and stabilize products in the shelf of a vending machine. Embodiments increase the capacity of the shelf by reducing the overall width of the divider and all components that constitute this unit. [0044] FIG. 3 is a perspective view depicting an embodiment of a dispenser of shelved products. In FIG. 3, dispenser 100 includes a divider 310 and an extender bracket 330. Divider 310 includes a front end 320, a timing belt 370, a pusher carriage (FIG. 4, element 410, obscured by extender bracket 330), and a belt tensioner 390. The obscured pusher carriage 410 connects extender bracket 330 to divider 310 using bracket hooks 335. The pusher carriage runs between front end 320 and belt tensioner 390. Front end 320 further includes flat spring retainers 340, a drive gear 350, and latch pins 360. Drive gear 350 engages a corresponding drive gear of the vending machine and provides the motive force to move timing belt 370. Timing belt 370 is connected to the obscured pusher carriage 410 and is drawn forward or backward according to the rotation of drive gear 350, which in turn positions extender bracket 330 along divider track 380. Latch pins 360 fit into slots 205 to retain dispenser 100 on shelf 205. [0065] In an embodiment, sensor 1910 may be a laser range-finding sensor positioned above drive gear 1510. Sensor 1910 directs the laser down dispenser 1600 and receives a signal that measures the distance from the laser to tab 1610. Tab 1610, positioned above divider 310 of dispenser 1600 and connected to carriage 1630, sits at or near the back of the product, and so provides the distance from chassis 1900 to the furthest back product. With information regarding the size of the relevant product, controller 120 may determine the number of products on the shelf, e.g., if a 92 mm depth is detected and each product is 18 mm deep, there are 5 products on the shelf. [0068] In an embodiment, the vending machine may be programmed to automatically count inventory in the machine when desired or scheduled by positioning the conveyor bucket at each shelf, and dispenser on that shelf, and reading the distance from the tag to the conveyor bucket using the range sensor. With the distance known, vending machine software then subtracts the distance from the sensor position to the front of the shelf (a known quantity) and then divides the remaining distance by the depth of the product associated with that dispenser position. The result yields the number of products at that shelf/dispenser position. In an embodiment, the conveyor bucket may also engage the pusher to ensure that all items at that shelf/dispenser position are moved to the front of the shelf before measuring. This embodiment may include equipping the conveyor bucket with a sensor to determine when product is at the front of the shelf. Once a particular shelf/dispenser position has been measured, the conveyor bucket is repositioned to a new shelf/dispenser position and the process repeated until all shelf/dispenser positions have been evaluated.)
	Vazquez discloses (¶42 and figure 1) dispensers 100 incorporated into a vending machine with (figure 1) a controller 120, and the sensor 1910 provides the distance from chassis 1900 to the furthest back product (total distance – 92 mm), the controller 120 with the information of the size of the relevant product (18 mm) determine the number of product on shelf (5 products.); however does not specifically disclose “displaying the inventory count to a person taking inventory.” Kalinowski  discloses - ¶38 - The counter 260 counts each forward pivot and each rearward pivot to keep a current count of the number of beverage containers 80 in the indexing container 210 and to cause the current count of beverage containers 80 to be displayed on the display 226. A communications module 263 may transmit the count wirelessly to the display 226 and/or to a remote computer or handheld device, such as a smartphone or tablet (via, e.g. NFC, RFID, Bluetooth, WIFI, 3G/4G and/or may provide a port for wired communication), further see figures 10 and 13;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Vazquez to include the above limitations as taught by Kalinowski, in order to improve the delivery process cause less work, (see: Kalinowski, ¶43 and ¶1).
	Claim(s) 2, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vazquez and  Kalinowski combination as applied to claim 1, and further in view of  Craig (WO 2011127950 A1) .
	Regarding claim 2, the combination discloses, specifically Vazquez discloses the stopper the second ledge and the first face, ¶¶44 – a front end320, a belt tensioner 390, a pusher carriage 410; however does not specifically disclose “wherein the dispenser further comprises a biasing member, the biasing member coupled to the stopper and coupled to the second ledge, wherein the biasing member biases the first face toward the second ledge.”  Craig  discloses please refer to figures 9-13 page 5 lines 10-25 magazine for holding a plurality of cigarettes packets with a indicator; an extension springer 56 is coupled to riser plated 56 and to pair of flanges 81 the back of the magazine 51; page 5 lines 25-20 “The flanges 81 may be pushed downwardly against the bias of the spring when it is desired to load cigarette packets into a magazine”;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Craig, in order to provide an indication as to the number of remaining packets in the magazine, (see: Craig, page 1 lines 15-20).
	Regarding claim 3, the combination discloses, specifically Vazquez discloses the stopper the second ledge and the first face, ¶¶44 – a front end320, a belt tensioner 390, a pusher carriage 410;  however does not specifically disclose “wherein the biasing member is a constant force spring, the constant force spring comprising an identifier corresponding to the inventory count. Craig discloses pages 5-6 and lines 30-35 and 1-10, please refer to figures 9-13  “a stack of cigarette packets 17 are engaged in the magazine 51 and force the riser plate 60 marking visible is the number 14, since the numbers 0-13 are covered by the cigarette packets 17. As each packet 17 is removed from the magazine 51 , the extension spring urges the remaining cigarette packets in an upward direction to be dispensed in station 80, where they are retained to be manually dispensed.”;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 2 above.
	Regarding claim 4, Vazquez does not specifically disclose “wherein the inventory count is displayed on an electronic display screen”; however  Kalinowski  discloses - ¶38 - displayed on the display 226, LED;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Claim(s) 5-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vazquez, Kalinowski, and Craig combination as applied to claim 2, and further in view of  XIONG et al. (CN107845194A, here in after XIONG) .
	Regarding claim 5, the combination specifically Vazquez discloses:
	wherein the autonomous inventory counting and tracking system further comprises: (¶32) the vending machine comprising a dispenser; (figure 3 and ¶44) the dispenser 100;
		a distance sensor, the distance sensor pointing in a direction substantially perpendicular to the second face; and (¶65) a laser range-finding sensor, see figures 15 and 19;
		a controller operably coupled to the AICT system, the controller configured to control the distance sensor to measure the total container unit distance; wherein the distance sensor is configured to determine the total container unit distance, and wherein the controller determines the inventory count using the total container unit distance and the single container unit distance.  (¶65) Sensor 1910 directs the laser down dispenser 1600 and receives a signal that measures the distance from the laser to tab 1610.  With information regarding the size of the relevant product, controller 120 may determine the number of products on the shelf, e.g., if a 92 mm depth is detected and each product is 18 mm deep, there are 5 products on the shelf. ; ¶106 - accessing, by the controller, a database containing information regarding a divider position associated with the divider, the information including a size of the product at the divider position; each product is 18mm deep;
	The combination does not specifically disclose “a distance sensor coupled to the second face”; however XIONG discloses see figure 2 sensor 6 and push plate 3 location; 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by XIONG, in order to properly judge the sales condition of a commodity and save cost, (see: XIONG, page 1 Summary para. 1).
	Regarding claim 6, Vazquez discloses ¶66 a database accessible buy the vending machine via network; however does not disclose “uploading the inventory count by the controller to an online database, the online database accessible from a remote location.”   Kalinowski discloses ¶44 - “to counting how many beverage containers are there, 
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 7, Vazquez discloses ¶66 a database accessible buy the vending machine via network; however does not disclose recording the inventory count over a period of time; and transmitting a notification to a user device, the notification comprising the inventory count.  Kalinowski discloses ¶44 - “to counting how many beverage containers are there, the counter could also read expiration dates, and identify flavors and/or sizes (e.g. using the camera 366) and provide a count for each expiration date/flavor/size permutation. The data including flavor, size, count, expiration, etc. can then be transferred to a nearby device or to a central server for further data analytics and metrics” Note: the record is over a period of time.
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 9, the combination does not disclose, “wherein the container unit is a cigarette pack.”  Craig discloses page 5, lines 5-10 – Cigarette packet 17;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 2 above.
	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vazquez, Kalinowski, Craig, and XIONG combination as applied to claim 5, and further in view of  Aji (US 20200051004 A1).
Regarding claim 8, the combination specifically Kalinowski discloses ¶49 - the driver to have to load partial cases into machines; however does not specifically disclose “ordering additional container units from a supplier in response to the total number of container units in the dispenser being lower than a minimum acceptable inventory.”   Aji discloses – ¶43 - “the dashboard 114 may notify the user when the quantity or level of the material reaches or falls below the ROP. After receiving the notification, as shown in FIG. 1, the user may manually reorder a replenishment amount to achieve a desired quantity or level of the material, or the inventory management system may be programmed to automatically reorder the replenishment amount.”
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Aji, in order to have a more cost effective inventory management system, (see: Aji, ¶3).
	Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vazquez et al. (US 20200043273 A1, hereinafter Vazquez), in view of Craig (WO 2011127950 A1), in view of  XIONG et al. (CN107845194A, hereinafter XIONG), in view of Official Notice, and further in view of Kalinowski et al. (US 20190002175 A1, hereinafter Kalinowski).
	Regarding claim 10, Vazquez discloses:
 	an autonomous inventory counting and tracking (AICT) system, the system comprising: a dispenser configured to accept a container unit, the dispenser comprising: ¶¶32,68;
	a body; ¶44;
	a first ledge defining a first end of the body; ¶44;
a second ledge defining a second end of the body, the second ledge spaced laterally away from the first ledge; ¶44;
	a track, the track positioned between the first ledge and the second ledge and extending the length of the body; a stopper slidably coupled to the track, the stopper comprising a first face and the stopper comprising a second face opposite the first face, the stopper configured to move translationally toward the first ledge in response to the container unit being added to the dispenser, and the stopper configured to move toward the second ledge in response to the container unit being removed from the dispenser, and ¶44; ¶47 and figure 4 discloses the dispensing direction, where the dispense direction moves toward from extender bracket 330 / pusher carriage 410 to the front end 320, and to insert moves toward to the belt tensioner 390; In addition the pusher 410 is slidably see figure 4 -  drawing pusher carriage 410 in a forward, dispensing direction 440, and (¶44) a timing belt 370 extended the length of the divider 310;
		wherein a single container unit distance is defined by the distance that the stopper moves when the container unit is added to the dispenser; and  ¶106 - accessing, by the controller, a database containing information regarding a divider position associated with the divider, the information including a size of the product at the divider position; (¶65) each product is 18 mm deep, therefore, it represents a change in distance when a single container is add or removed; 
	a controller configured to determine an inventory count using a total container unit distance and the single container unit distance; and wherein the controller is configured to control the distance sensor.  (¶65) Sensor 1910 directs the laser down dispenser 1600 and receives a signal that measures the distance from the laser to tab 1610.  With information regarding the size of the relevant product, controller 120 may determine the number of products on the shelf, e.g., if a 92 mm depth is detected and each product is 18 mm deep, there are 5 products on the shelf. ; ¶106 - accessing, by the controller, a database containing information regarding a divider position associated with the divider, the information including a size of the product at the divider position; each product is 18mm deep;
	Vazquez discloses  the stopper, the second ledger; however does not disclose “a biasing member operably coupled to the stopper that biases the stopper toward the second ledge, the biasing member comprising; a rolled coil, the rolled coil of material comprising a first coil end coupled to the second ledge and a second coil end coupled to the stopper; an identifier coupled to the rolled coil, the identifier corresponding to the inventory count;”	Craig  discloses please refer to figures 9-13 pages 5 and 6 lines 5-35 and lines 1-10 magazine for holding a plurality of cigarettes packets with an indicator; an extension springer 56 (biasing member) is coupled to guide member 58, that is coupled to the indicator ribbon 70, that is coupled to the front and back of the dispensing apparatus 50;  the indicia 70/71 indicates how many cigarettes are in the magazine; 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Vazquez to include the above limitations as taught by Craig, in order to provide an indication as to the number of remaining packets in the magazine, (see: Craig, page 1 lines 15-20).
	Vazquez does not specifically disclose “a distance sensor coupled to a second face of the stopper, the distance sensor configured to measure the distance between the second ledge and the second face;” XIONG discloses see figure 2 and 3 the sensor 6 is directed to the back of the pusher; As shown in FIG. 1 to 3, the embodiment of the present invention discloses a 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Vazquez to include the above limitations as taught by XIONG, in order to properly judge the sales condition of a commodity and save cost, (see: XIONG, page 1 Summary para. 1).
	Vazquez in view of Craig disclose “rolled coil”; however does not specifically disclose the material of the “rolled coil”. Examiner takes Official Notices that is old and well know in the art that rolled coil can be made of metal; 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Vazquez in view of Craig to include the material as metal as taught by Official Notice, in order to return to their initial size or position as need.
	Vazquez discloses (¶42 and figure 1) determination of  the number of product on shelf (5 products.); however does not specifically disclose a display configured to display the inventory count, wherein the controller is configured to control control the display, and wherein the inventory count corresponds to the container units remaining in the AICT system.  Kalinowski  discloses - ¶38 - The counter 260 counts each forward pivot and each rearward pivot to keep a current count of the number of beverage containers 80 in the indexing container 210 and to cause the current count of beverage containers 80 to be displayed on the display 226. A communications module 263 may transmit the count wirelessly to the display 226 and/or to a remote computer or handheld device, such as a smartphone or tablet (via, e.g. NFC, RFID, Bluetooth, WIFI, 3G/4G and/or may provide a port for wired communication), further see figures 10 and 13;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Vazquez to include the above limitations as taught by Kalinowski, in order to improve the delivery process cause less work, (see: Kalinowski, ¶43 and ¶1).
	Regarding claim 11, Vazquez does not disclose “wherein the controller is configured to wirelessly communicate with the display, and wherein the display is not coupled to the dispenser.” however,  Kalinowski  discloses - ¶38 - a communications module 263 may transmit the count wirelessly to the display 226 and/or to a remote computer or handheld device, such as a smartphone or tablet (via, e.g. NFC, RFID, Bluetooth, WIFI, 3G/4G and/or may provide a port for wired communication), further see figures 10 and 13;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 10 above.
	Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vazquez et al. (US 20200043273 A1, hereinafter Vazquez) in view of Craig (WO 2011127950 A1).
	Regarding claim 12, Vazquez discloses:
 	An inventory counting and tracking (AICT) system, the system comprising: a dispenser configured to accept a container unit, the dispenser comprising: 
		a body; ¶44
		a first ledge defining a first end of the body; and ¶44
a second ledge defining a second end of the body, the second ledge spaced laterally away from the first ledge; ¶44
		a track, the track positioned between the first ledge and the second ledge and extending the length of the body; a stopper slidably coupled to the track, the stopper configured to move translationally toward the first ledge in response to the container unit being added to the dispenser, and the stopper configured to move toward the second ledge in response to the container unit being removed from the dispenser, and ¶44; ¶47 and figure 4 discloses the dispensing direction, where the dispense direction moves toward from extender bracket 330 / pusher carriage 410 to the front end 320, and to insert moves toward to the belt tensioner 390; In addition the pusher 410 is slidably see figure 4 -  drawing pusher carriage 410 in a forward, dispensing direction 440, and (¶44) a timing belt 370 extended the length of the divider 310;
		wherein a single container unit distance is defined by the distance that the stopper moves when the container unit is added to the dispenser; ¶106 - accessing, by the controller, a database containing information regarding a divider position associated with the divider, the information including a size of the product at the divider position; (¶65) each product is 18 mm deep, therefore, it represents a change in distance when a single container is add or removed;
	Vazquez discloses the stopper, the second ledger; however does not disclose a biasing member operably coupled to the stopper that biases the stopper toward the second ledge; and an identifier, the identifier visible to a person taking inventory and corresponding to the container units in the AICT system.  Craig discloses please refer to figures 9-13 pages 5 and 6 lines 5-35 and lines 1-10 magazine for holding a plurality of cigarettes packets with an indicator; an extension springer 56 (biasing member) is coupled to guide member 58, that is coupled to the indicator ribbon 70, that is coupled to the front and back of the dispensing apparatus 50;  the indicia 70/71 indicates how many cigarettes are in the magazine; 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Vazquez to include the above limitations as taught by Craig, in order to provide an indication as to the number of remaining packets in the magazine, (see: Craig, page 1 lines 15-20).
	Regarding this limitation “to a person taking inventory”, these limitations are interpreted as intended result and/or intended use language which do not have patentable weight.
	Regarding claim 13, Vazquez does not disclose wherein the biasing member is a constant force spring, the constant force spring comprising the identifier; and wherein only one identifier is visible at a time to a person taking inventory.  Craig discloses please refer to figures 9-13 pages 5 and 6 lines 5-35 and lines 1-10 the only marking visible is number 14; 
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 12 above.
	Regarding this limitation “to a person taking inventory” these limitations are interpreted as intended result and/or intended use language which do not have patentable weight.
	Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vazquez and Craig combination as applied to claim 12, and further in view of Kondo (US 20130280507 A1).
	Regarding claim 14, the combination, specifically Craig discloses the only marking visible is number 14 on page 6; however does not specifically disclose “further comprising: a mirror coupled to the dispenser, the mirror configured to make the identifier visible to a person taking inventory.”. However, Kondo discloses ¶62 a third cooling roller 16 preferably have a mirror-finished surface with a surface roughness of 0.5 S or less;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Kondo, in order to enhancing transparency, (see: Kondo, ¶64).
	Regarding this limitation “to a person taking inventory”, these limitations are interpreted as intended result and/or intended use language which do not have patentable weight.
	Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vazquez and Craig combination as applied to claim 12, and further in view of Kalinowski et al. (US 20190002175 A1, hereinafter Kalinowski).
	Regarding claim 15, the combination, specifically Craig discloses “the identifier disposed on the constant force spring;” Figures 9-13 pages 5 and 6 lines 5-35 and lines 1-10 the only marking visible is number 14; 
	  The combination does not disclose “a camera coupled to the dispenser, the camera configured to record the identifier; and a controller, the controller wirelessly communicating with the camera.” Kalinowski discloses ¶49 - a camera 366 is directed to the storage portion 314 of the indexing container 310. A microprocessor in the camera housing identifies the number of beverage containers 80 in the indexing container 310 based upon the image. The camera 366 may provide static or live video feeds to a remote system (such as a server, laptop, desktop, smartphone, tablet, etc).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Kalinowski, in order to improve the delivery process cause less work, (see: Kalinowski, ¶43 and ¶1).
	Regarding claim 16, the combination does not disclose “further comprising: an online database operably coupled to the microprocessor, wherein the online database records the identifier recorded by the camera; wherein the online database is configured to make the inventory count accessible from a remote location.”  However, Kalinowski discloses ¶49 - a camera 366 is directed to the storage portion 314 of the indexing container 310. A microprocessor in the camera housing identifies the number of beverage containers 80 in the indexing container 310 based upon the image. The camera 366 may provide static or live video feeds to a remote system (such as a server, laptop, desktop, smartphone, tablet, etc). ¶44 - n addition to counting how many beverage containers are there, the counter could also read expiration dates, and identify flavors and/or sizes (e.g. using the camera 366) and provide a count for each expiration date/flavor/size permutation. The data including flavor, size, count, expiration, etc. can then be transferred to a nearby device or to a central server for further data analytics and metrics. The data can be used for historical or real time analysis to improve operations.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Kalinowski, in order to improve the delivery process cause less work, (see: Kalinowski, ¶43 and ¶1).
	Regarding claim 17, the combination. specifically Craig discloses “the identifier disposed on the constant force spring;” Figures 9-13 pages 5 and 6 lines 5-35 and lines 1-10 the only marking visible is number 14; 
The combination does not disclose “further comprising: a camera coupled to the dispenser, the camera configured to record the identifier; and a controller, the controller wired to and communicating with the camera.” Kalinowski discloses ¶49 - a camera 366 is directed to the storage portion 314 of the indexing container 310. A microprocessor in the camera housing identifies the number of beverage containers 80 in the indexing container 310 based upon the image. The camera 366 may provide static or live video feeds to a remote system (such as a server, laptop, desktop, smartphone, tablet, etc). ¶44 - n addition to counting how many beverage containers are there, the counter could also read expiration dates, and identify flavors and/or sizes (e.g. using the camera 366) and provide a count for each expiration date/flavor/size permutation. The data including flavor, size, count, expiration, etc. can then be transferred to a nearby device or to a central server for further data analytics and metrics. The data can be used for historical or real time analysis to improve operations.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Kalinowski, in order to improve the delivery process cause less work, (see: Kalinowski, ¶43 and ¶1).
	Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vazquez and Craig combination as applied to claim 12, and further in view of WEGELIN et al. (US 20130175291 A1, hereinafter WEGELIN).
	Regarding claim 18, the combination, specifically Craig discloses “further comprising wherein the identifier comprises a plurality of tabs along the track, wherein each tab in the plurality of tabs is associated with a number of container units along the track.”  on figure 9 a plurality of tab that is associated with a number of unit, see figure 11 the ribbon 70 with marking see pages 5 and 6 lines 1-35 and 1-10;
  	The combination does not disclose “further comprising a plunger, the plunger configured to move with the stopper, WEGELIN discloses ¶32 - The plunger 32 carries an identifier designated generally by the numeral 36. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by WEGELIN, in order to have the count visible for the inventory person.
	Claim(s) 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Vazquez, Craig,  WEGELIN  combination as applied to claim 18, and further in view of Rudick et al. (US 6,582,037 B1, hereinafter Rudick).	
	Regarding claims 19 and 20, the combination specifically WEGELIN discloses  plunger; however does not disclose “wherein the plunger engages a tab in the plurality of tabs causing the tab in the plurality of tabs to move axially away from the track.”, “wherein the plunger engages a tab in the plurality of tabs causing the tab in the plurality of tabs to move radially away from the track.”   Rudick discloses 14:1-35 and figures 15-16 - “A bumper 83 is attached to an end of the plunger 82. The bumper 83 makes contact with a portion of the escapement block 4 to cause the escapement block 4 to dispense a beverage container C” see figure 15 moving with a plurality of tabs/points auxiliary or radially.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Rudick, in order to fully utilize the space inside the vending machine for Storing Vendable articles, (see Rudick 1-45-55).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA DELIGI/Patent Examiner, Art Unit 3627        



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627